Citation Nr: 1144596	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and increased the Veteran's disability rating for major depressive disorder from 10 percent to 50 percent.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Oakland, California.  A transcript of this hearing is associated with the claims folder.  

The issue of entitlement to an increased disability rating for major depressive disorder, currently evaluated as 50 percent disabling, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). (See March 2008 Notice of Disagreement).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran has been assigned a 50 percent rating for major depressive disorder and a noncompensable rating for fracture of the right little finger.  The combined disability rating is 50 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  The Veteran does not currently meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2011).  However, that is potentially subject to change following adjudication of the Veteran's claim for an increased rating for major depressive disorder by the AOJ as noted above.

Nevertheless, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, a TDIU rating may still be assigned if his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2011).  In this regard, the it appears that the Veteran has been unemployed since March 2007.  The Veteran's statements of record and his statements noted in VA treatment records indicate that he allegedly lost his job as a computer instructor at a local college when he was unable to learn additional computer software programs due to his lack of attention and concentration which he asserts is a result of his service-connected major depressive disorder.  In addition, the Veteran testified at the August 2011 Travel Board hearing that his attempts to obtain and maintain gainful employment since March 2007 have been unsuccessful, at least in part, due to mandatory disclosure requirements concerning any current health conditions upon submitting an application for employment.  He further testified that upcoming treatment for his nonservice-connected Hepatitis C, expected to last for 1 year, would likely aggravate his service-connected major depressive disorder as it had allegedly done so in the past.  Moreover, a February 2008 VA Vocational Rehabilitation and Employment letter indicates that vocational rehabilitation efforts directed at his full-time employment were not reasonably feasible due to the Veteran's degree of disability at that time.  The Veteran also suffers from several non-service-connected disabilities in addition to his service-connected disabilities.  

Although the Veteran was afforded a VA Mental Disorders examination in February 2007 in connection with his claim for entitlement to TDIU, the Veteran asserts, and the Board agrees, that the February 2007 examination is inadequate for determining whether the Veteran is entitled to TDIU due to service-connected disability or whether extraschedular consideration is warranted under 38 C.F.R. § 4.16(a).  Specifically, although the February 2007 VA examiner did note negative effects on the Veteran's employment at that time as a result of his service-connected major depressive disorder, the examiner did not render an opinion specifically addressing whether the Veteran's service-connected disabilities result in individual unemployability, or otherwise prevent him from obtaining gainful employment.  In this regard, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  The record does not contain this opinion and such an opinion is required.  In addition, the Board notes that the February 2007 VA examination is more than 3 years old and the examiner indicated that neither the Veteran's claims folder nor his treatment records were available for review at the time of that examination.  Therefore, as it remains unclear whether the Veteran's service-connected disabilities prohibit him from obtaining and retaining gainful employment, the Board finds that a remand for an examination is necessary to assess the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment and to obtain an opinion as to whether the Veteran's service-connected disabilities prohibit him from obtaining and/or retaining gainful employment.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old). 

In addition, review of the record reveals that additional development is warranted pertaining to outstanding VA treatment and Vocational Rehabilitation and Employment records prior to adjudicating the Veteran's claim for entitlement to TDIU.  In this regard, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Initially, the Board notes that in April 2007, the Veteran indicated that there were outstanding private mental health treatment records pertaining to PTSD and/or depression with psychotic features at Kaiser Permanente.  In June 2007, the aforementioned private psychiatric treatment records were requested and the Veteran was notified that such records had been requested.  However, it does not appear that the Veteran has been notified of the negative response received from Kaiser Permanente in June 2007 indicating that there were no psychiatric treatment records on file pertaining to the Veteran dated during the past 18 years.  Accordingly, the Veteran should be notified of the negative response received in attempts to allow him to locate and submit any outstanding private psychiatric treatment records alluded to in the April 2007 records release.  

In addition, the record also reveals that there are outstanding VA Vocational Rehabilitation and Employment records that have been requested on more than one occasion, however, to date, it does not appear that they have been associated with the claims folder.  Specifically, a July 2009 case development note indicates that a December 2007 Initial Evaluation, an IILP Narrative Report, an entitlement determination, and a letter to the Veteran were mailed to the RO, however, such records have not been associated with the claims folder.  Accordingly, copies of the Veteran's VA Vocational Rehabilitation and Employment file should be obtained from the Sacramento, California VA Vocational Rehabilitation and Employment Office and associated with the claims folder on remand.  

Furthermore, the most recent SSA records associated with the claims folder were received in July 2009.  As the Veteran is only 58 years old, updated SSA records, if any, should be requested and associated with the claims folder.  See 38 U.S.C.A. § 5107(a) (2011).  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Also, an April 2009 statement of the Veteran indicates that he began attending Santa Rosa Junior College in Fall 2008 and at the time of that statement, he reported continued educational attendance.  Because his educational level and employment qualifications and/or status may have changed, the Veteran's updated educational and employment information should be requested and associated with the claims file.

Lastly, as this case is already being remanded, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the June 2007 negative response received from Kaiser Permanente in response to VA's request for any private psychiatric treatment records, and advise the Veteran that he may submit any private psychiatric treatment records alluded to in his April 2007 Authorization for Disclosure of Patient Health Information for Kaiser Permanente.  

2.  Request that the Veteran provide any documents such as work evaluations from his former employer, Empire College, that tend to support his claim that his service-connected major depressive disorder interfered with his occupational performance.

3.  Request that the Veteran provide his current education, training, and employment status, to include how many years of college and training he has completed, as well as any professional and/or vocational degrees or certificates obtained.

4.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected major depressive disorder since September 2009.  After securing any necessary release, request any records identified that are not duplicates of those contained in the claims file. 

In addition, obtain any relevant medical and psychiatric VA treatment records from the Santa Rosa VA Outpatient Clinic and the San Francisco VA Medical Center dating since September 2009 and associate those records with the claims file.

Also, request the Veteran's VA Vocational Rehabilitation and Employment records from the VA Vocational Rehabilitation and Employment Office in Sacramento, California.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

5.  Obtain updated SSA records, if any.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

6.  After the development requested above has been completed to the extent possible, afford the Veteran a VA examination to determine the combined impact of all service-connected disabilities on his ability to obtain and maintain gainful employment.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, either alone, or together or in some combination, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

The Veteran is currently service-connected for major depressive disorder (50 percent) and fracture of the right little finger (0 percent).

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

7.  Review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

8.  If the medical opinion or other evidence reveals that the Veteran's service-connected disabilities render him unemployable, without regard to the Veteran's age or the impact of any non-service connected disabilities, but the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the C&P Service for appropriate action. 

9.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for entitlement to TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If the claim on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


